Exhibit 10.17

Execution Version

 

AMENDED AND RESTATED LIMITED GUARANTY

This AMENDED AND RESTATED LIMITED GUARANTY (as amended, modified, supplemented
or restated from time to time, this “Guaranty”) is made and entered into by and
between TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company,
whose address is c/o TPG RE Finance Trust Management, L.P., 888 7th Avenue, 35th
Floor, New  York, New York 10106 (“Guarantor”) and U.S. Bank national
association, a national banking association whose address is 13737 Noel Road,
Suite 800, Dallas, Texas 75240 (“Buyer”) as of May 4, 2018.  This Guaranty is
made with reference to the following facts (with some capitalized terms being
defined below):

A.TPG RE Finance 14, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, as seller (“Seller”), and Buyer
have entered into that certain Master Repurchase and Securities Contract, dated
as of March 31, 2017 (as amended by that certain Amendment No. 1 to Master
Purchase and Securities Contract, dated as of the date hereof, and as may be
further amended, modified, supplemented or restated, the “Repurchase
Agreement”), pursuant to which the Buyer may, from time to time, purchase
certain Eligible Mortgage Loans from Seller with a simultaneous agreement from
Seller to repurchase such Eligible Mortgage Loans at a date certain or on demand
(the “Transactions”);

B.Guarantor directly owns 100% of Seller;

C.

Guarantor executed and delivered that certain Limited Guaranty, dated as of
March 31, 2017 (the “Existing Guaranty”);

D.

Guarantor and Buyer desire to amend and restated the Existing Guaranty to, among
other things, amend the financial covenants set forth in Section 5 of the
Existing Guaranty.

NOW, THEREFORE, in consideration of the foregoing premises, Guarantor and Buyer
hereby agree to amend and restate the Existing Guaranty as follows:

1.Definitions.  For purposes of this Guaranty, the following terms shall be
defined as set forth below.  In addition, any capitalized term defined in the
Repurchase Agreement but not defined in this Guaranty shall have the same
meaning in this Guaranty as in the Repurchase Agreement.

(a)“Capital Lease Obligations” shall mean, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

(b)“Cash Equivalents” means, as of any date of determination:

 

--------------------------------------------------------------------------------

 

(i)

insured certificates of deposit (with a maturity of three hundred and sixty
(360) days or less) issued by, or savings accounts with, any commercial bank
that (a) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (b)
issues (or the parent of which issues) commercial paper rated at least P-1 (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, and (c) has combined capital and surplus of at least
$250,000,000;

(ii)

marketable direct obligations issued by, or unconditionally guaranteed by, the
United States Government or issued by any agency or instrumentality thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(iii)

marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(iv)

commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(v)

time deposits, demand deposits, Eurodollar time deposits, time deposit accounts,
term deposit accounts or bankers’ acceptances maturing within one year from the
date of acquisition thereof or overnight bank deposits, in each case, issued by
any bank organized under the laws of the United States of America or any State
thereof or the District of Columbia or any U.S. branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$500.00 million;

(vi)

investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (v) above; and

(vii)

fifty percent (50%) of the par value of the pass-through certificates
representing beneficial ownership interests in one or more first lien mortgage
loans secured by commercial and/or multifamily properties rated AAA or the
equivalent by each nationally recognized statistical rating organization that
provides a rating to such certificates.

(c) “Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

 

--------------------------------------------------------------------------------

 

(d)“EBITDA” shall mean, for any period, an amount equal to Net Income for such
period, plus the sum of (a) the amount of depreciation and amortization expense
deducted in determining Net Income for such period, (b) the amount of Interest
Expense deducted in determining Net Income for such period, (c) income tax
expense deducted in determined Net Income for such period, and (d) the amount of
any extraordinary or non-recurring items reducing Net Income for such period,
all as determined in accordance with GAAP.

(e)“GAAP” shall mean, with respect to the financial statements or other
financial information of any Person, generally accepted accounting principles in
the United States which are in effect from time to time, consistently applied.

(f)“Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the maximum reasonably
anticipated liability in respect thereof as determined by such Person in
accordance with GAAP.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

(g)“Guarantied Obligations” shall mean,

(i)Seller’s obligations (without regard to any limitation of recourse against
Seller) under the Transaction Documents subject to applicable notice and cure
periods set forth in the Transaction Documents as follows:

(a)subject to the Guaranty Limit, to fully and promptly pay the Repurchase Price
and other sums owed by Seller to Buyer under the Transaction Documents at the
times and according to the terms required by the Transaction Documents, without
regard to any modification, suspension, or limitation of such terms not agreed
to by Buyer, such as a modification, suspension, or limitation arising in or
pursuant to any Insolvency Proceeding affecting Seller (even if any such
modification, suspension, or limitation causes Seller’s obligation to become
discharged or unenforceable); and

(b)to pay all other sums actually expended by Buyer or Buyer’s designee or
nominee acting on Buyer’s behalf in exercising Buyer’s rights and remedies under
this Guaranty, including Buyer’s Legal Costs relating to the enforcement of
remedies pursuant to this Guaranty in which Buyer is the prevailing party; and

(c)Notwithstanding the limitation on recourse liability as set forth in clause
(a) of this definition, Guarantor shall be liable to Buyer to fully and promptly
pay any and all Losses actually incurred by Buyer arising out of or attributable
to any of the following:

(i)Fraud, intentional misrepresentation, willful misconduct or gross negligence
by Seller or Guarantor, any Affiliate of Seller or Guarantor in

 

--------------------------------------------------------------------------------

 

connection with the execution and delivery of this Guaranty, the Repurchase
Agreement or any of the other Transaction Documents, or any certificate, report,
financial statement or other instrument or document furnished to Buyer at the
time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;

(ii)Any misappropriation or conversion by Seller or Guarantor of Income or other
amounts payable to Buyer in violation of the Transaction Documents;

(iii)Any action taken by Seller in violation of Section 24 of the Repurchase
Agreement;

(iv)Seller’s failure to obtain Buyer’s prior written consent to any subordinate
financing, voluntary or involuntary Lien on any Purchased Mortgage Loan in
violation of the Transaction Documents; or

(v)Any sale, transfer, pledge of or Lien on any Purchased Mortgage Loans in
violation of the terms of the Repurchase Agreement.

(d)Notwithstanding any other provision herein to the contrary, the limitation on
recourse liability as set forth in clause (a) of this definition SHALL BECOME
NULL AND VOID and shall be of no further force and effect, and the Guarantied
Obligations shall be fully recourse to Seller and Guarantor, jointly and
severally, upon the occurrence of any of the following:

(i)Seller or Guarantor, or any Person which Controls Seller or Guarantor,
objecting, opposing or taking a position inconsistent with Buyer seeking relief
from the automatic stay under the Bankruptcy Code or Buyer’s position that the
automatic stay under the Bankruptcy Code is inapplicable due to one or more safe
harbor provisions under the Bankruptcy Code,

(ii)Seller or Guarantor, or any Person which Controls Seller or Guarantor, in
bad faith interfering with, objecting, opposing or taking a position
inconsistent with (A) Buyer taking any action to foreclose on the Purchased
Mortgage Loans in accordance with the Repurchase Agreement, or (B) Buyer taking
any other remedial action expressly permitted under the Transaction Documents or
Requirements of Law (other than the exercise of compulsory counterclaims);

(iii)Seller or Guarantor, or any Person which Controls Seller or Guarantor,
asserts any position that, or any court of competent jurisdiction holding that,
(A) any transaction under the Transaction Documents or any Transaction is or
constitutes a fraudulent conveyance or is otherwise voidable under any
applicable bankruptcy or insolvency law or (B) any transfer of a Purchased
Mortgage Loan from an Affiliate of Seller to Seller was not a true sale of the
Purchased Mortgage Loan to Seller;

 

--------------------------------------------------------------------------------

 

(iv)Seller or Guarantor filing a voluntary case under any applicable bankruptcy
or insolvency law now or hereafter in effect by or against Seller or Guarantor
or any substantial part of its assets or property;

(v)the filing of a decree or order of relief by a court having jurisdiction with
respect to Seller or Guarantor or any substantial part of its assets or property
under any applicable bankruptcy or insolvency law now or hereafter in effect, or
appointing of a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding–up or liquidation of Seller’s or Guarantor’s
affairs, where, in each case, Seller, Guarantor, or any Affiliate of Seller or
Guarantor has or have colluded in any way with its creditors;

(vi)any Person which Controls Seller or Guarantor filing, or joining in the
filing of any involuntary petition against Seller or Guarantor under any
applicable bankruptcy or insolvency law, or, colluding with, soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against Seller or Guarantor;

(vii)Seller or Guarantor filing an answer consenting to, otherwise acquiescing
in, or joining in, any involuntary petition filed against it by any Person under
any applicable bankruptcy or insolvency law, or colluding with, soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against Seller or any Guarantor;

(viii)Seller or Guarantor, or any Person which Controls Seller or Guarantor,
consenting to, acquiescing in, or joining in, an application for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for Seller or Guarantor or any substantial part of the applicable
Person’s assets or property;

(ix)Any breach of the covenants set forth in Section 12 of the Repurchase
Agreement that results in the substantive consolidation of any of the assets/and
or liabilities of Seller with the assets and/or liabilities of any other entity
in a bankruptcy or insolvency proceeding; or

(x)Seller or Guarantor making any general assignment for the benefit of
creditors or making a public disclosure or otherwise admitting in writing its
insolvency or inability to pay its debts as they become due, which admission is
used as evidence of Seller’s or Guarantor’s insolvency in connection with an
involuntary petition filed against Seller or Guarantor.

(h)“Guarantor Litigation” shall mean, any litigation, arbitration,
investigation, or administrative proceeding of or before any court, arbitrator,
or governmental authority, bureau or agency instituted by Buyer against
Guarantor that relates to or affects this Guaranty or any asset(s) or
property(ies) of Guarantor.

 

--------------------------------------------------------------------------------

 

(i)“Guaranty Limit” shall mean, twenty-five percent (25%) of the then currently
due and unpaid aggregate Repurchase Price of all Purchased Mortgage Loans.

(j)“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

(a)  obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

(b)obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within ninety
(90) days of the date the respective goods are delivered or the respective
services are rendered;

(c)Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person;

(d)obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;

(e)Capital Lease Obligations of such Person;

(f)obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements;

(g)Indebtedness of others Guaranteed by such Person;

(h)all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person;

(i)Indebtedness of general partnerships of which such Person is a general
partner; and

(j)all net liabilities or obligations under any interest rate swap, interest
rate cap, interest rate floor, interest rate collar or other hedging instrument
or agreement.

(k)“Insolvency Proceeding” shall mean, any case under Title 11 of the United
States Code or any successor statute or any other insolvency, bankruptcy,
reorganization,

 

--------------------------------------------------------------------------------

 

liquidation, or like proceeding, or other statute or body of law relating to
creditors’ rights, whether brought under state, federal, or foreign law.

(l)“Interest Expense” shall mean, for any period, the amount of total interest
expense incurred by Guarantor and its consolidated Subsidiaries during such
period.

(m)“Legal Costs” shall mean, all costs and actual out-of-pocket expenses
reasonably incurred by Buyer in any Proceeding or in obtaining legal advice and
assistance in connection with any Proceeding, any Guarantor Litigation, or any
default by Seller under the Transaction Documents or by any Guarantor under this
Guaranty (including any breach of a representation or warranty contained in this
Guaranty), including reasonable attorneys’ fees of outside counsel,
disbursements, and other reasonable out-of-pocket charges incurred by Buyer’s
outside attorneys, court costs and expenses, and reasonable charges for the
services of paralegals, law clerks, and all other personnel whose services are
charged to Buyer in connection with Buyer’s receipt of legal services of outside
counsel incurred in connection with the enforcement of this Guaranty.

(n)“Lien” shall mean, any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

(o) “Liquidity” shall mean, for any Person, Unrestricted Cash and Unrestricted
Cash Equivalents.

(p)“Losses” shall mean, any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages (excluding, in each case, consequential, special or punitive
damages), losses, actual out-of-pocket costs or expenses, fines, penalties,
charges, fees, judgments, awards, amounts paid in settlement of whatever kind or
nature (including but not limited to reasonable legal fees of outside counsel
and other reasonable out of pocket costs of defense or enforcement).

(q)“Net Income” shall mean, for any period, with respect to Guarantor and its
consolidated Subsidiaries, the consolidated net income (or loss) for such period
as reported in Guarantor’s financial statements prepared in accordance with
GAAP.

(r)“Non-Recourse Indebtedness” shall mean, Indebtedness that is not Recourse
Indebtedness.

(s)“Person” shall mean, any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

(t)“Proceeding” shall mean, any action, suit, arbitration, or other proceeding
arising out of, or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (i) an Insolvency Proceeding;
(ii) any proceeding in which Buyer endeavors to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor whether or not Buyer prevails, and (iii) any

 

--------------------------------------------------------------------------------

 

proceeding (other than as described in clause (ii)) commenced by Seller or
Guarantor against Buyer.

(u)“Recourse Indebtedness” shall mean, with respect to any Person, for any
period, without duplication, the aggregate Indebtedness in respect of which such
Person is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to Customary Recourse
Exceptions shall not constitute Recourse Indebtedness until such time (if any)
as demand has been made for the payment or performance of such Indebtedness or
the conditions to triggering such recourse under the related agreement have
occurred.

(v)“Security” shall mean, any security or collateral held by or for Buyer for
the Transactions or the Guarantied Obligations, whether real or personal
property, including any mortgage, deed of trust, financing statement, security
agreement, and other security document or instrument of any kind securing the
Transactions in whole or in part.  “Security” shall include all assets and
property of any kind whatsoever pledged or mortgaged to Buyer pursuant to the
Transaction Documents.

(w)“Tangible Net Worth” shall mean, with respect to any Person, as of any date
of determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

(x)“Total Equity” shall mean, with respect to any Person, as of any date of
determination, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

(y)“Total Indebtedness” shall mean, with respect to any Person, as of any date
of determination (without duplication), the then aggregate outstanding amount of
all Indebtedness of such Person on a consolidated basis, as determined in
accordance with GAAP.

(z)“Transaction Documents” shall have the meaning set forth in the Repurchase
Agreement.

(aa)“Unrestricted Cash and Unrestricted Cash Equivalents” shall mean, on any
date, with respect to any Person and its Subsidiaries on a consolidated basis,
(i) cash and Cash Equivalents (other than prepaid rents and security deposits
made under tenant leases) held by such Person or any of its Subsidiaries that
are not subject to any Lien (excluding statutory liens in favor of any
depository bank where such cash is maintained), minus (ii) amounts included in
the foregoing clause (i) that are with an entity other than such Person or any
of its Subsidiaries as deposits or security for contractual obligations.

2.Absolute Guaranty of All Guarantied Obligations.  Guarantor unconditionally
and irrevocably guarantees the prompt and complete payment, observance,
fulfillment, and performance of all Guarantied Obligations when due.  Guarantor
shall be liable for, and obligated to pay and perform, all Guarantied
Obligations when due.  All assets and property of Guarantor, but only to the
extent of the Guarantied Obligations, shall be subject to

 

--------------------------------------------------------------------------------

 

recourse if Guarantor fails to pay and perform any Guarantied Obligation(s) when
and as required to be paid and performed pursuant to the Transaction
Documents.  

3.Nature and Scope of Liability.  Guarantor’s liability under this Guaranty is
primary and not secondary.  Guarantor’s liability under this Guaranty shall be
in the full amount of all Guarantied Obligations.  

4.Changes in Transaction Documents.  Without notice to, or consent by,
Guarantor, and in Buyer’s sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Guarantor’s liability under this
Guaranty but subject, in each case, to the terms of the Transaction Documents,
Buyer may: (a) grant extensions of time, renewals or other indulgences or
modifications to Seller or any other party under any of the Transaction
Document(s), (b) change, amend or modify any Transaction Document(s), (c)
authorize the sale, exchange, release or subordination of any Security, (d)
accept or reject additional Security, (e) discharge or release any party or
parties liable under the Transaction Documents, (f) foreclose or otherwise
realize on any Security, or attempt to foreclose or otherwise realize on any
Security, whether such attempt is successful or unsuccessful, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) engage in other or additional Transactions with
Seller in such amount(s) and at such time(s) as Buyer may determine, (i) credit
payments in such manner and order of priority to principal, interest or other
obligations as Buyer may determine in its discretion, and (j) otherwise deal
with Seller and any other party related to the Transactions or any Security as
Buyer may determine in its sole and absolute discretion.  Without limiting the
generality of the foregoing, Guarantor’s liability under this Guaranty shall
continue even if Buyer alters any obligations under the Transaction Documents in
any respect or Buyer’s or Guarantor’s remedies or rights against Seller are in
any way impaired or suspended without Guarantor’s consent.  If Buyer performs
any of the actions described in this paragraph, then Guarantor’s liability
hereunder shall continue in full force and effect even if Buyer’s actions
impair, diminish or eliminate Guarantor’s subrogation, contribution, or
reimbursement rights (if any) against Seller or otherwise adversely affect
Guarantor or expand Guarantor’s liability hereunder.

5.Certain Financial Covenants.  

(a) Guarantor shall not permit with respect to itself (and its Subsidiaries on a
consolidated basis) any of the following to be breached, as determined quarterly
on a consolidated basis in conformity with GAAP:

(i)Total Indebtedness to Total Equity.  The ratio of (A) Total Indebtedness to
(B) Total Equity at any time may not exceed 3.5 to 1.0.

(ii)EBITDA. As of any date of determination, the ratio of (A) EBITDA for the
period of twelve (12) consecutive months ended on such date (if such date is the
last day of a fiscal quarter) or the last day of the fiscal quarter most
recently ended prior to such date (if such date is not the last day of a fiscal
quarter) to (B) Interest Expense for such period to be less than 1.5 to 1.0.

 

--------------------------------------------------------------------------------

 

(iii)Minimum Liquidity. Liquidity at any time shall not be less than the greater
of (i) Ten Million and No/100 Dollars ($10,000,000.00) and (ii) 5% of
Guarantor’s Recourse Indebtedness; and

(iv)Tangible Net Worth. Tangible Net Worth at any time shall not be less than
the sum of (x) $884,338,269.00, plus (y) seventy-five percent (75%) of the
proceeds of all equity issuances (net of underwriting discounts and commissions,
and other out-of-pocket expenses related to such equity issuances) made by
Guarantor or the Sponsor, without duplication, after the date hereof.

(b)Indebtedness.  Guarantor shall not expressly subordinate the Guaranteed
Obligations to other Indebtedness of Guarantor.  

(c)Guarantor’s compliance with the covenants set forth in clause (a) above must
be evidenced by the financial statements and an Officer’s Certificate (which may
be delivered by Guarantor) in respect of the financial quarter most recently
ended, in the form of Exhibit VII to the Repurchase Agreement furnished together
therewith, as provided by Seller to Buyer pursuant to Article 11(k) of the
Repurchase Agreement, and compliance with all such covenants are subject to
continuing verification by Buyer and Guarantor shall provide information that is
reasonably requested by the Buyer with respect to any lawsuits and/or other
matters disclosed in any financial statements of Guarantor delivered to the
Buyer  or disclosed in any Form 8-K filed by Guarantor with the Securities and
Exchange Commission which would reasonably be expected to have a material
adverse effect on Guarantor’s ability to comply with the financial covenants;
provided, that, for the avoidance of doubt, such continued verification shall
not obligate Guarantor or Seller to provide additional financial statements or
Officer’s Certificates other than those expressly required under Article 11(k)
of the Repurchase Agreement.

(d) Notwithstanding anything to the contrary contained herein or elsewhere, (i)
in the event that Guarantor, Seller or any Subsidiary of Guarantor has entered
into or shall enter into or amend any other commercial real estate loan
repurchase agreement, warehouse facility or credit facility with any other
lender or repurchase buyer (each as in effect after giving effect to all
amendments thereof, a “Third Party Agreement”) and such Third Party Agreement
contains any financial covenant as to Guarantor for which there is no
corresponding covenant in Section 5(a) at the time such financial covenant
becomes effective (each an “Additional Financial Covenant”), or contains a
financial covenant that corresponds to a covenant in Section 5(a) and such
financial covenant is more restrictive as to Guarantor than the corresponding
covenant in Section 5(a) as in effect at the time such financial covenant
becomes effective (each, a “More Restrictive Financial Covenant” and together
with each Additional Financial Covenant, each an “MFN Covenant”), then (A)
Guarantor shall promptly notify Buyer of the effectiveness of such MFN Covenant
and (B) in the sole discretion of Buyer Section 5(a) will automatically be
deemed to be modified to reflect such MFN Covenant (whether through amendment of
an existing covenant contained in Section 5(a) (including, if applicable,
related definitions) or the inclusion of an additional financial covenant
(including, if applicable, related definitions), as applicable), and (ii) in the
event that all Third Party Agreements that contain an MFN Covenant are or have
been amended, modified or terminated and the effect thereof is to make less
restrictive as to Guarantor any MFN Covenant or eliminate any Additional
Financial Covenant,

 

--------------------------------------------------------------------------------

 

then, upon Guarantor providing written notice to Buyer of the same (each an “MFN
Step Down Notice”), which Guarantor may deliver to Buyer from time to time, the
financial covenants in Section 5(a) will automatically be deemed to be modified
to reflect only such MFN Covenants which are then in effect as of the date of
any such MFN Step Down Notice; provided, however, that in no event shall the
foregoing cause the financial covenants of Guarantor to be any less restrictive
than the financial covenants expressly set forth in clauses (i) through (iv) of
Section 5(a) hereof.  Promptly upon request by Buyer, Guarantor shall execute
and take any and all acts, amendments, supplements, modifications and assurances
and other instruments as Buyer may reasonably require from time to time in order
to document any such modification and otherwise carry out the intent and
purposes of this paragraph.

6.Nature of Guaranty.  Guarantor’s liability under this Guaranty is a guaranty
of payment of the Guarantied Obligations, and is not a guaranty of collection or
collectability.  Guarantor’s liability under this Guaranty is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of any
of the Transaction Documents.  Guarantor’s liability under this Guaranty is a
continuing, absolute, and unconditional obligation under any and all
circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations.  Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or later ceases to be liable under any
Transaction Document pursuant to Insolvency Proceedings.  Guarantor shall not be
entitled to claim, and irrevocably covenants not to raise or assert, any
defenses against the Guarantied Obligations that would or might be available to
Seller, other than actual payment and performance of all Guarantied Obligations
in full in accordance with their terms.  Guarantor waives any right to compel
Buyer to proceed first against Seller or any Security before proceeding against
Guarantor.  Guarantor agrees that if any of the Guarantied Obligations are or
become void or unenforceable (because of inadequate consideration, lack of
capacity, or Insolvency Proceedings), then Guarantor’s liability under this
Guaranty shall continue in full force with respect to all Guarantied Obligations
as if they were and continued to be legally enforceable, all in accordance with
their terms before giving effect to the Insolvency Proceedings. Guarantor also
recognizes and acknowledges that its liability under this Guaranty may be more
extensive in amount and more burdensome than that of Seller.  Guarantor waives
any defense that might otherwise be available to Guarantor based on the
proposition that a guarantor’s liability cannot exceed the liability of the
principal.  Guarantor intends to be fully liable under the Guarantied
Obligations regardless of the scope of Seller’s liability thereunder.  Without
limiting the generality of the foregoing, if the Guarantied Obligations are
“nonrecourse” as to Seller or Seller’s liability for the Guarantied Obligations
is otherwise limited in some way, Guarantor nevertheless intends to be fully
liable, to the full extent of all of Guarantor’s assets, with respect to all the
Guarantied Obligations, even though Seller’s liability for the Guarantied
Obligations may be less limited in scope or less burdensome.  Guarantor waives
any defenses to this Guaranty arising or purportedly arising from the manner in
which Buyer disburses the Purchase Price for Transactions to Seller or
otherwise, or any waiver of the terms of any Transaction Document by Buyer or
other failure of Buyer to require full compliance with the Transaction
Documents.  Guarantor’s liability under this Guaranty shall continue until all
sums due under the Transaction Documents have been paid in full and all other
performance required under the Transaction Documents has been rendered in full,
except as expressly provided otherwise in this Guaranty.  Guarantor’s liability
under this Guaranty shall not be limited or

 

--------------------------------------------------------------------------------

 

affected in any way by any impairment or any diminution or loss of value of any
Security whether caused by (a) hazardous substances, (b) Buyer’s failure to
perfect a security interest in any Security, (c) any disability or other
defense(s) of Seller, or (d) any breach by Seller of any representation or
warranty contained in any Transaction Document.

7.Waivers of Rights and Defenses.  Guarantor waives any right to require Buyer
to (a) proceed against Seller, (b) proceed against or exhaust any Security, or
(c) pursue any other right or remedy for Guarantor’s benefit.  Guarantor agrees
that Buyer may proceed against Guarantor with respect to the Guarantied
Obligations without taking any actions against Seller and without proceeding
against or exhausting any Security; provided however, that Buyer acknowledges
and agrees that Seller has an unrestricted right to repurchase all of the
Purchased Mortgage Loans at any time in accordance with the Repurchase Agreement
(without regard to the existence of any Default or Event of Default thereunder),
upon payment of all amounts due and owing under the Transaction
Documents.  Guarantor agrees that Buyer may unqualifiedly exercise in its sole
discretion (or may waive or release, intentionally or unintentionally) any or
all rights and remedies available to it against Seller without impairing Buyer’s
rights and remedies in enforcing this Guaranty, under which Guarantor’s
liabilities shall remain independent and unconditional.  Guarantor agrees and
acknowledges that Buyer’s exercise (or waiver or release) of certain of such
rights or remedies may affect or eliminate Guarantor’s right of subrogation or
recovery against Seller (if any) and that Guarantor may incur a partially or
totally nonreimbursable liability in performing under this Guaranty.  Guarantor
has assumed the risk of any such loss of subrogation rights, even if caused by
Buyer’s acts or omissions.  If Buyer’s enforcement of rights and remedies, or
the manner thereof, limits or precludes Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer’s rights to enforce this Guaranty.  Without limiting the generality
of any other waivers in this Guaranty, Guarantor expressly waives any statutory
or other right (except as set forth herein) that Guarantor might otherwise have
to: (i) limit Guarantor’s liability after a foreclosure sale or any other
exercise of remedies pursuant to the UCC, to the difference between the
Guarantied Obligations and the fair market value of the property or interests
sold at such foreclosure sale or any other exercise of remedies pursuant to the
UCC, or to any other extent, (ii) otherwise limit Buyer’s right to recover a
deficiency judgment after any foreclosure sale, or (iii) require Buyer to
exhaust its Security before Buyer may obtain a personal judgment for any
deficiency.  Any proceeds of a foreclosure or similar sale may be applied first
to any obligations of Seller that do not also constitute Guarantied Obligations
within the meaning of this Guaranty.  Guarantor acknowledges and agrees that any
nonrecourse or exculpation provided for in any Transaction Document, or any
other provision of a Transaction Document limiting Buyer’s recourse to specific
Security or limiting Buyer’s right to enforce a deficiency judgment against
Seller or any other person, shall have absolutely no application to Guarantor’s
liability under this Guaranty.  To the extent that Buyer collects or receives
any sums or payments from Seller or any proceeds of a foreclosure or similar
sale, Buyer shall have the right, but not the obligation, to apply such amounts
first to that portion of Seller’s indebtedness and obligations to Buyer (if any)
that is not covered by this Guaranty, regardless of the manner in which any such
payments and/or amounts are characterized by the person making payment.

8.Additional Waivers.  Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or

 

--------------------------------------------------------------------------------

 

accrual of any of the Guarantied Obligations.  Guarantor further waives the
right to pledge any and all statutes of limitation as a defense to Guarantor’s
liability under this Guaranty of the enforcement of this Guaranty. No failure or
delay on Buyer’s part in exercising any power, right or privilege under this
Guaranty shall impair or waive any such power, right or privilege.  

9.Loss Payment.  To the extent that Guarantor at any time incurs any liability
under this Guaranty, Guarantor shall immediately pay Buyer (to be applied on
account of the Guarantied Obligations) the amount provided for in this Guaranty,
without any requirement that Buyer demonstrate that the Security is inadequate
for the Transactions; that Buyer has suffered any loss; or that Buyer has
otherwise exercised (to any degree) or exhausted any of Buyer’s rights or
remedies with respect to Seller or any Security.

10.Full Knowledge.  Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transaction contemplated by the Transaction Documents, and all
underlying facts relating to such transaction.  Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and (c)
Seller’s financial condition and ability to perform under the Transaction
Documents.  Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer.  Buyer
has no duty, whether now or in the future, to disclose to Guarantor any
information pertaining to Seller, the Transactions or any Security.  At any time
provided for in the Transaction Documents, Guarantor agrees and acknowledges
that an Insolvency Proceeding affecting Guarantor, or other actions or events
relating to Guarantor (including Guarantor’s death, disability, or change in
financial position), as set forth in the Transaction Documents, may be event(s)
of default under the Transaction Documents.

11.Representations and Warranties.  Guarantor acknowledges, represents and
warrants as follows, and acknowledges that Buyer is relying upon the following
acknowledgments, representations, and warranties by Guarantor in entering into
the Transactions:

(a)Transaction Documents.  This Guaranty has been duly authorized, executed, and
delivered, and is fully valid, binding, and enforceable against Guarantor in
accordance with its terms, subject to bankruptcy, insolvency and other
limitations on creditors’ rights generally and to equitable principles.

(b)No Conflict.  The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Guarantor is a party or that
purports to bind Guarantor or any of Guarantor’s property or assets.

(c)No Third Party Consent Required.  No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
other than those consents obtained as of the date hereof, is required in
connection with Guarantor’s

 

--------------------------------------------------------------------------------

 

execution of this Guaranty or performance of Guarantor’s obligations under this
Guaranty.  Guarantor’s execution of, and obligations under, this Guaranty are
not contingent upon any consent, license, permit, approval, or authorization of,
exemption by, notice or report to, or registration, filing, or declaration with,
any governmental authority, bureau, or agency, whether local, state, federal, or
foreign.

(d)Authority and Execution.  Guarantor has full power, authority, and legal
right to execute, deliver and perform its obligations under this
Guaranty.  Guarantor has taken all necessary corporate and legal action to
authorize this Guaranty, which has been duly executed and delivered and is a
legal, valid and binding obligation of Guarantor, enforceable in accordance with
its terms.

(e)No Representations by Buyer.  Guarantor delivers this Guaranty based solely
upon Guarantor’s own independent investigation and based in no part upon any
representation or statement by Buyer.

(f)No Misstatements.  No information, financial statement, exhibit, schedule,
report or certificate furnished by Guarantor to Buyer concerning Seller, or
Guarantor or, any Purchased Mortgage Loan in connection with the Transactions or
any Transaction Document, when taken as a whole, contains any material
misstatement of fact or, to the best of Guarantor’s knowledge, has omitted to
state a material fact or any fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which they
were made.  

12.Reimbursement and Subrogation Rights.  Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:

(a)General Deferral of Reimbursement.  Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guarantied Obligations, unless and until all Guarantied Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have under applicable law expired.  Guarantor acknowledges that
Guarantor has received adequate consideration for execution of this Guaranty by
virtue of Buyer’s entering into the Transactions (which benefits Guarantor, as
an owner or principal of Seller) and Guarantor does not require or expect, and
is not entitled to, any other right of reimbursement against Seller as
consideration for this Guaranty.

(b)Deferral of Subrogation and Contribution.  Guarantor agrees it shall have no
right of subrogation against Seller or Buyer and no right of subrogation against
any Security unless and until: (a) such right of subrogation does not violate
(or otherwise produce any result adverse to Buyer under) any applicable law,
including any bankruptcy or insolvency law; (b) all amounts due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full to Buyer; and (c) all
periods within which such payment may be set aside or invalidated have under
applicable law expired (such deferral of Guarantor’s subrogation and
contribution rights, the “Subrogation Deferral”).

 

--------------------------------------------------------------------------------

 

(c)Effect of Invalidation.  To the extent that a court of competent jurisdiction
determines that Guarantor’s Subrogation Deferral is void or voidable for any
reason, Guarantor agrees, notwithstanding any acts or omissions by Buyer that
Guarantor’s rights of subrogation against Seller or Buyer and Guarantor’s right
of subrogation against any Security shall at all times be junior and subordinate
to Buyer’s rights against Seller and to Buyer’s right, title, and interest in
such Security.

(d)Claims in Insolvency Proceeding.  Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller unless Guarantor simultaneously assigns
and transfers such claim to Buyer, without consideration, pursuant to
documentation fully satisfactory to Buyer.  Guarantor shall automatically be
deemed to have assigned and transferred such claim to Buyer whether or not
Guarantor executes documentation to such effect, and by executing this Guaranty
hereby authorizes Buyer (and grants Buyer a power of attorney coupled with an
interest, and hence irrevocable) to execute and file such assignment and
transfer documentation on Guarantor’s behalf.  Buyer shall have the sole right
to vote, receive distributions, and exercise all other rights with respect to
any such claim, provided, however, that if and when the Guarantied Obligations
have been paid in full Buyer shall release to Guarantor any further payments
received on account of any such claim.

13.Waiver Disclosure.  Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer.  Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions and is fully familiar with the legal consequences of
signing this or any other guaranty.  In addition, Guarantor is represented by
competent counsel.  Guarantor has obtained from such counsel, and understood, a
full explanation of the nature, scope, and effect of the waivers contained in
this Guaranty (a “Waiver Disclosure”).  In the alternative, Guarantor has, with
advice from such counsel, knowingly and intentionally waived obtaining a Waiver
Disclosure.  Accordingly Guarantor does not require or expect Buyer to provide a
Waiver Disclosure.  It is not necessary for Buyer or this Guaranty to provide or
set forth any Waiver Disclosure, notwithstanding any principles of law to the
contrary.  Nevertheless, Guarantor specifically acknowledges that Guarantor is
fully aware of the nature, scope, and effect of all waivers contained in this
Guaranty, all of which have been fully disclosed to Guarantor.  Guarantor
acknowledges that as a result of the waivers contained in this Guaranty:

(a)Actions by Buyer.  Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor.  Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions.  Guarantor may disagree with or disapprove such
actions, and Guarantor may believe that such actions should terminate or limit
Guarantor’s obligations under this Guaranty, but such disagreement, disapproval,
or belief on the part of Guarantor will in no way limit Guarantor’s obligations
under this Guaranty.

(b)Interaction with Seller Liability.  Guarantor shall be fully liable for all
Guarantied Obligations even if Seller has no liability whatsoever under the
Transaction Documents or the Transaction Documents are otherwise invalid,
unenforceable, or subject to

 

--------------------------------------------------------------------------------

 

defenses available to Seller.  Guarantor acknowledges that Guarantor’s full and
unconditional liability under this Guaranty (with respect to the Guarantied
Obligations as if they were fully enforceable against Seller) will continue
notwithstanding any such limitations on or impairment of Seller’s liability.

(c)Timing of Enforcement.  Buyer will be able to enforce this Guaranty against
Guarantor even though Buyer might also have available other rights and remedies
that Buyer could conceivably enforce against the Security or against other
parties.  As a result, Buyer may require Guarantor to pay the Guarantied
Obligations earlier than Guarantor would prefer to pay the Guarantied
Obligations, including immediately upon the occurrence of a default by
Seller.  Guarantor will not be able to assert against Buyer various defenses,
theories, excuses, or procedural requirements that might otherwise force Buyer
to delay or defer the enforcement of this Guaranty against Guarantor. Guarantor
acknowledges that Guarantor intends to allow Buyer to enforce the Guaranty
against Guarantor in such manner.  All of Guarantor’s assets will be available
to satisfy Buyer’s claims against Guarantor under this Guaranty.

(d)Continuation of Liability.  Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full, even if other circumstances have changed such that
in Guarantor’s view Guarantor’s liability under this Guaranty should terminate,
except to the extent that any express conditions to the termination of this
Guaranty, as set forth in this Guaranty, have been satisfied.  Nothing herein
shall be deemed a waiver of any right which Buyer may have under Sections
506(a). 506(b), 1111(b) or any other provision of the Bankruptcy Code to file a
claim for the full amount of the outstanding obligations under the Repurchase
Agreement or to require that all Purchased Mortgage Loans shall continue to
secure all of the outstanding obligations owing to Buyer in accordance with the
Repurchase Agreement or any other Transaction Documents.

14.Buyer’s Disgorgement of Payments.  Upon payment of all or any portion of the
Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the
Transactions.  Guarantor’s liability under this Guaranty shall continue until
all periods have expired within which Buyer could (on account of Insolvency
Proceedings, whether or not then pending, affecting Seller or any other person)
be required to return, repay, or disgorge any amount paid at any time on account
of the Guarantied Obligations.

15.Financial Information.  Guarantor shall deliver to Buyer the financial
statements and information required to be delivered by Guarantor pursuant to the
terms of the Repurchase Agreement.

16.Consent to Jurisdiction.  Each party irrevocably and unconditionally (i)
submits to the non-exclusive jurisdiction of any United States Federal or New
York State court sitting in New York County, and any appellate court from any
such court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Guaranty or relating in any way to this
Guaranty or any Transaction and (ii) waives, to the fullest extent it

 

--------------------------------------------------------------------------------

 

may effectively do so, any defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

17.Merger; No Conditions; Amendments.  This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty.  This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty.  No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty.  This Guaranty is
unconditional.  There are no unsatisfied conditions to the full effectiveness of
this Guaranty.  No terms or provisions of this Guaranty may be changed, waived,
revoked, or amended without Buyer’s written agreement.  If any provision of this
Guaranty is determined to be unenforceable, then all other provisions of this
Guaranty shall remain fully effective.

18.Enforcement.  In the event of any Proceeding between Seller or Guarantor and
Buyer, including any Proceeding in which Buyer enforces or attempts to enforce
this Guaranty or the Transactions against Seller or Guarantor, or in the event
of any Guarantor Litigation, Guarantor shall reimburse Buyer for all Legal Costs
of such Proceeding.

19.Fundamental Changes.  Unless otherwise expressly permitted pursuant to the
terms of the Transaction Documents, Guarantor shall not (a) wind up, liquidate,
or dissolve its affairs, except during a Wind Down Period and only so long as
Guarantor continues to comply with Section 5(a) of this Guaranty, (b) enter into
any transaction of merger or consolidation that results in a Change of Control,
or (c) sell, lease or otherwise dispose of (or agree to sell, lease or dispose)
all or substantially all of its property or assets such that a Change of Control
or a violation of Section 5(a) of this Guaranty occurs, in each case, without
Buyer’s prior written consent, provided that the foregoing shall not restrict
Guarantor from originating, buying, or selling real estate mortgage, mezzanine,
or other loans (or any interest therein), or accepting full or partial payment
in respect thereof, or releasing any collateral securing loans, in each case in
the ordinary course of Guarantor’s  business operation.

20.Further Assurances.  Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may request to achieve the
intent of the parties as expressed in this Guaranty, provided in each case that
any such documentation is consistent with this Guaranty and with the Transaction
Documents and does not increase Guarantor’s liabilities or obligations or
decrease Guarantor’s rights, in other than a de minimis manner.

21.Counterparts.  This Guaranty may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.  Delivery by
electronic transmission (including a .pdf e-mail transmission) of an executed
counterpart of a signature page to this Guaranty shall be effective as delivery
of an original executed counterpart of this Guaranty.

22.WAIVER OF TRIAL BY JURY.EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION,

 

--------------------------------------------------------------------------------

 

PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY
OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.

23.Set Off.  Buyer is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all amounts
held by Buyer or any Affiliate of Buyer and any other obligations at any time
owing by Buyer or any Affiliate of Buyer to or for the credit or the account of
Guarantor against any of or all the obligations of Guarantor now or hereafter
existing under this Guaranty irrespective of whether or not Buyer shall have
made any demand under this Guaranty (and without prior notice to Guarantor) and
although such obligations may be unmatured, whereupon such obligations owing by
Buyer or its Affiliates to Guarantor shall, to the extent (and only to the
extent) of such set off actually made by Buyer, be discharged.  The rights of
Buyer under this Section 23 are in addition to other rights and remedies
(including other rights of setoff) which Buyer may have.  Buyer shall notify
Guarantor promptly of any such set-off and the application made by Buyer.

24.Miscellaneous.

(a)Assignability.  Buyer may assign this Guaranty (in whole or in part) together
with any one or more of the Transaction Documents, in accordance with the terms
of the Transaction Documents (including, for the avoidance of doubt, Section 18
of the Repurchase Agreement) without in any way affecting Guarantor’s or
Seller’s liability.  Upon request in connection with any such assignment
Guarantor shall deliver such documentation as Buyer shall reasonably request
provided that such documentation does not increase Guarantor’s liabilities or
obligations or decrease Guarantor’s rights in more than a de minimis manner (at
Buyer’s sole cost and expense).  This Guaranty shall benefit Buyer and its
successors and assigns and shall bind Guarantor and its successors, and
assigns.  Guarantor may not assign this Guaranty in whole or in part without the
prior written consent of Buyer; provided, however, Buyer hereby acknowledges and
agrees that an IPO Transaction with respect to Sponsor and/or Guarantor shall
not be construed as an assignment prohibited by this Section 24.

(b)Notices.  All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by telecopier (with answerback
acknowledged) or e-mail  provided that such telecopied or e-mailed notice must
also be delivered by one of the means set forth in (a), (b) or (c) above, to (i)
in the case of a notice to Buyer, to the addresses and addresses set forth on
Annex I of the Repurchase Agreement and (ii) in the case of a notice to
Guarantor, to the address set forth for Guarantor in the opening paragraph of
this Guaranty, Attention: TRT Asset Management, Deborah Ginsberg, and Jason
Ruckman, with a copy to Ropes and Gray LLP, 1211 Avenue of the America, New
York, New York 10036, Attention:  David C. Djaha, or such other addresses and
persons as shall be designated from time to time by any party hereto, as the
case may be, in a written notice to the other parties hereto in the manner
provided for in this Section 24(b) (unless such answerback expressly provides
that no such other delivery is required).  A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery, (b) in the
case of registered

 

--------------------------------------------------------------------------------

 

or certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case telecopier or e-mail, upon
receipt of answerback confirmation, provided that such telecopied or e-mailed
notice was also delivered as required in this Section 24(b). A party receiving a
notice which does not comply with the technical requirements for notice under
this Section 24(b) may elect to waive any deficiencies and treat the notice as
having been properly given.

(c)Interpretation. This Guaranty shall be governed by the laws of the State of
New York without giving effect to the conflict of laws principles thereof.  The
word “include” and its variants shall be interpreted in each case as if followed
by the words “without limitation.”

(d)Integration.  This Guaranty contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties with respect
to such subject matter, superseding all prior oral or written understandings.

(e)Severability.  Each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

25.Business Purposes.  Guarantor acknowledges that this Guaranty is executed and
delivered for business and commercial purposes, and not for personal, family,
household, consumer, or agricultural purposes.  Guarantor acknowledges that
Guarantor is not entitled to, and does not require the benefits of, any rights,
protections, or disclosures that would or may be required if this Guaranty were
given for personal, family, household, consumer, or agricultural
purposes.  Guarantor acknowledges that none of Guarantor’s obligation(s) under
this Guaranty constitute(s) a “debt” within the meaning of the United States
Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly
compliance with the requirements of such Act is not required if Buyer (directly
or acting through its counsel) makes any demand or commences any action to
enforce this Guaranty.

26.No Third-Party Beneficiaries.  This Guaranty is executed and delivered for
the benefit of Buyer and its successors, and assigns, and is not intended to
benefit any third party.

27.CERTAIN ACKNOWLEDGMENTS BY GUARANTOR.  GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING
THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD
THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS
CONTAINED IN THIS GUARANTY AND THE FULL

 

--------------------------------------------------------------------------------

 

EFFECT OF SUCH WAIVERS AND THE SCOPE OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY.  

28.Joint and Several.  If Guarantor consists of one or more Person or party, the
obligations and liabilities of each such Person or party hereunder shall be
joint and several.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Guaranty as of the
date first indicated above.

 

GUARANTOR:

TPG RE FINANCE TRUST HOLDCO,

LLC, a Delaware limited liability company

 

By:

/s/ Matthew Coleman

 

Name:  Matthew Coleman

 

Title: Vice President

 

Address:

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, NY 10106

Attention: TRT Asset Management

 

and:

 

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, NY 10106

Attention: Deborah Ginsberg

Telephone: 212-405-8426

Email: dginsberg@tpg.com

 

and:

 

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, NY 10106

Attention: Jason Ruckman

Telephone: 212-405-4125

Email: jruckman@tpg.com

 

 

 

[Signature Page to Amended and Restated Limited Guaranty – TRT/USB]

--------------------------------------------------------------------------------

 

Acknowledgement:

U.S. BANK NATIONAL ASSOCIATION

 

By:

/s/ Thomas R. Salmen

 

Name: Thomas R. Salmen

 

Title: Authorized Signatory

 

[Signature Page to Amended and Restated Limited Guaranty – TRT/US Bank]